Name: Commission Regulation (EC) No 465/96 of 14 March 1996 amending Regulation (EC) No 2898/95 concerning verification of compliance with quality standards for bananas
 Type: Regulation
 Subject Matter: technology and technical regulations;  marketing;  European Union law;  plant product;  tariff policy
 Date Published: nan

 Avis juridique important|31996R0465Commission Regulation (EC) No 465/96 of 14 March 1996 amending Regulation (EC) No 2898/95 concerning verification of compliance with quality standards for bananas Official Journal L 065 , 15/03/1996 P. 0005 - 0005COMMISSION REGULATION (EC) No 465/96 of 14 March 1996 amending Regulation (EC) No 2898/95 concerning verification of compliance with quality standards for bananas THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 4 thereof,Whereas Commission Regulation (EC) No 2898/95 (3) provides that the rules relating to verification of compliance with quality standards for bananas established by Commission Regulation (EC) No 2257/94 (4) are to enter into force on 1 April 1996; whereas that date of entry into force should be postponed so as to facilitate the implementation of the verification procedures and to complete the dissemination of information to traders;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 1 In Article 9 of Regulation (EC) No 2898/95, '1 April 1996` is hereby replaced by '1 July 1996`.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 March 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 47, 25. 2. 1993, p. 1.(2) OJ No L 349, 31. 12. 1994, p. 105.(3) OJ No L 304, 16. 12. 1995, p. 17.(4) OJ No L 245, 20. 9. 1994, p. 6.